Citation Nr: 1502082	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  12-17 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative disc disease (DDD) at L5-S1 with foraminal stenosis, currently evaluated as 20 percent disabling.

2.  Whether the Veteran experiences a ratable disability of radiculopathy of the lower extremities as a manifestation of DDD at L5-S1 with foraminal stenosis.

3.  Entitlement to an increased evaluation for healed fracture of the left thumb, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased evaluation for left ankle fusion, evaluated as 20 percent disabling from April 1, 2010 to March 3, 2011, and as 30 percent disabling from August 1, 2011.

5.  Entitlement to an increased evaluation for right ankle sprain with arthritis, currently evaluated as 20 percent disabling.

6.  Entitlement to an increased evaluation of residuals of fracture of the left clavicle with post-operative scar, currently evaluated as 20 percent disabling.
REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1958 to June 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

In August 2011, the RO denied service connection for tinnitus, hearing loss, sleep apnea, diabetes mellitus, and a sinus disorder.  The Veteran filed a timely notice of disagreement (NOD), but did not perfect the appeal following a July 2012 statement of the case (SOC).  Thus, these issues are not in appellate status.

In September 2014, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims folder, which reflects that the Board would keep the record open for a period of 60 days for the submission of additional evidence.  See Hearing Transcript at 2.  A waiver of RO consideration of any additional evidence was submitted.  Additional treatment records were received later that month.

(The issue of entitlement to compensable ratings for radiculopathy of the lower extremities is addressed in the remand that follows the decision below.)  


FINDINGS OF FACT

1.  The Veteran's DDD at L5-S1 with foraminal stenosis is manifested by disability tantamount to flexion of the thoracolumbar spine to 50 degrees at its worst, with no documented incapacitating episodes of intervertebral disc syndrome (IVDS).  There is no evidence of ankylosis

2.  The Veteran's lumbar spine disability is manifested by radiculopathy of the lower extremities, resulting in symptoms of shooting pain and numbness.

3.  The Veteran's healed fracture of the left thumb is not manifested by either ankylosis or a gap between the thumb pad and fingers with the thumb attempting to oppose the fingers.  There is, however, decreased motion in the first metacarpal joint, pain, weakness of the left thumb, and decreased grip strength.

4.  From April 1, 2010 to March 3, 2011, the Veteran's left ankle disability was manifested by pain, moderate weakness, stiffness, and swelling, with objective evidence of no more than marked limitation of motion.  There is no evidence of ankylosis.

5.  From August 1, 2011, the Veteran's left ankle disability has not been manifested by non-union of the tibia and fibula, or ankylosis in plantar flexion at more than 40 degrees, in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion or eversion deformity.  There is no evidence of ankylosis.

6.  The Veteran's right ankle disability is manifested by pain, occasional tenderness, stiffness, weakness, and objective evidence of no more than marked limitation of motion.  There is no evidence of ankylosis.

7.  The Veteran's left clavicle disability is manifested by occasional pain, tenderness, bone shortening of 2 centimeters, crepitus, and abduction to 70 degrees at worst.  There is no evidence of ankylosis.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for DDD at L5-S1 with foraminal stenosis are not met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1 - 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5242 (2014).

2.  The Veteran experiences lower extremity radiculopathy as a manifestation of DDD at L5-S1 with foraminal stenosis.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 4.71a, 4.124, DC 8515 (2014).

3.  The criteria for an evaluation of 20 percent, but no higher, for healed fracture, left thumb, have been met.  38 U.S.C.A. 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1 - 4 .7, 4.10, 4.45, 4.71a, DCs 5299-5224 (2014).

4.  From April 1, 2010 to March 3, 2011, the criteria for an evaluation greater than 20 percent for left ankle fusion were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1 - 4 .7, 4.10, 4.40, 4.45, 4.71a, DC 5271 (2014). 

5.  From August 1, 2011, the criteria for an evaluation greater than 30 percent for left ankle fusion have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1 - 4 .7, 4.10, 4.40, 4.45, 4.71a, DC 5270 (2014). 

6.  The criteria for an evaluation greater than 20 percent for right ankle sprain with arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. 
§§ 3.321, 4.1 - 4 .7, 4.10, 4.40, 4.45, 4.71a, DC 5271 (2014).

7.  The criteria for an evaluation greater than 20 percent for residuals of fracture of the left clavicle with postoperative scar have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1 - 4.7, 4.40, 4.45, 4.59, 4.71a, DCs 5201, 5203 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to provide notice to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2014).  

By way of a June 2010 pre-adjudication letter, VA notified the Veteran of the information and evidence needed to substantiate his rating claims.  He was told that the evidence must show that his service-connected disabilities had gotten worse.  The June 2010 letter also notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Most recently, a June 2014 supplemental statement of the case (SSOC) readjudicated the service connection and increased rating claims after all essential notice was given and pertinent evidence was received.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  Accordingly, the Board finds that VA satisfied its duty to notify.  

Moreover, the Board finds that VA has complied with its duty to assist the Veteran. The evidence of record includes VA treatment records, private treatment records,  and lay statements.  The Veteran was afforded VA examinations in July 2010, March 2012, and March 2014 that the Board finds are adequate because the examiners discussed his medical history, described his disabilities and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

II.  Ratings

Disability evaluations are determined by comparing a veteran's present symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

A veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where entitlement to compensation has already been established, the United States Court of Appeals for Veterans Claims has held that consideration of the appropriateness of a staged rating is required.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  38 C.F.R. § 4.69.  As the Veteran is left hand dominant, ratings for the major arm apply.  

A.  Back

The RO granted service connection for lumbosacral strain in November 1965 and assigned a noncompensable evaluation under DC 5295.  In April 1997, the RO increased the evaluation to 10 percent under DC 5292.  In September 2010, the RO recharacterized the disability as DDD of L5-S1 with foraminal stenosis and increased the evaluation to 20 percent under DC 5242.

Under the spine criteria, intervertebral disc syndrome should be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  Under the Formula for Rating IVDS Based on Incapacitating Episodes, a 20 percent rating is warranted for IVDS (preoperatively or postoperatively) when there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  38 C.F.R. § 4.71a , DC 5243.  A 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  Id.  A 60 percent rating is warranted when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Id. 

Note (1), which follows the rating criteria, indicates that for purposes of evaluations under 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id.

Under the General Rating Formula for Diseases and Injuries of the Spine, the disability is evaluated with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  A 20 percent rating requires thoracolumbar spine forward flexion greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or for favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the thoracolumbar spine warrants a 50 percent evaluation, and unfavorable ankylosis of the entire spine is rated 100 percent disabling.  38 C.F.R. § 4.71a.

When evaluating diseases and injuries of the spine, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).

In determining the degree of limitation of motion, several regulatory provisions are taken into consideration:  the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14. 

In determining if a higher rating is warranted based on greater limitation of motion due to pain on use, including use during flare-ups, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2012).  Similarly, painful motion alone does not constitute limited motion for rating under diagnostic codes pertaining to limitation of motion.  Id.  Pain may result in functional loss, however, if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance, as provided in sections 4.40 and 4.45.  Id. 

Based on the objective medical findings of record, the Board finds no basis to award a rating higher than the current 20 percent disability evaluation.  To merit the next higher rating of 40 percent under the General Rating Formula, there must either be forward flexion of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  The objectively measured ranges of motion do not meet this standard.  Specifically, the July 2010 VA examination noted forward flexion to 50 degrees (30 degrees short of full range of motion), while the March 2014 VA examination noted flexion to 80 degrees (only 10 degrees short of full range of motion).  See 38 C.F.R. § 4.71a, Plate V.  Moreover, the record does not show that the Veteran's entire lumbar spine is favorably or unfavorably ankylosed. Indeed, the March 2014 VA examiner noted that there was no ankylosis of the lumbar spine.

Nor is a higher rating warranted under the diagnostic criteria pertaining to IVDS.  At no time during the appeal period did the medical evidence of record reflect incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, the criteria required for the next higher, 40 percent rating.  During the July 2010 VA examination, the Veteran denied incapacitating episodes.  Similarly, the March 2014 VA examiner noted that the Veteran does not have IVDS.  The Veteran denied flare-ups during both examinations.  

The Board has considered whether the Veteran's symptoms result in functional losses equating to greater disability.  It is not disputed that the Veteran has limitation of motion of the thoracolumbar segment of his spine and that there is chronic back pain.  VA examiners noted objective evidence of pain during range-of-motion testing.  However, those measured ranges of motion were in excess of the benchmark required for a higher rating, even when considering functional impairment due to pain.  The Board acknowledges that the Veteran has used either a walker or a wheelchair for ambulation; however, the medical evidence of record contains no finding of instability.  Nor was any weakness noted during any of the VA examinations.  In addition, there was no weakness, incoordination, or fatigability after three repetitions of range of motion.

The evidence thus reflects that the limitations caused by factors such as pain do not cause the orthopedic symptoms of the Veteran's lumbar spine disability to more nearly approximate the forward flexion of the thoracolumbar spine 30 degrees or less required for a 40 percent rating under the general rating formula.  Accordingly, the evidence does not support a higher evaluation on the basis of functional loss.

The Board has considered whether a separate evaluation for neurological disability is warranted.  There is no evidence of bladder and/or bowel dysfunction.  The record establishes that the Veteran suffers from radiculopathy in the bilateral lower extremities secondary to his service-connected back disability.  See, e.g., July 2014 and March 2008 VA Treatment Records.  Therefore, it may be said that the Veteran has radiculopathy of the bilateral lower extremities that should be rated.  As discussed below, remand is necessary in order to determine the current severity of this condition.

For all the foregoing reasons, the Board finds that the most probative and credible evidence does not support the assignment of a rating in excess of 20 percent for the Veteran's lumbar spine disability at any point during the course of the claim.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

B.  Left Thumb

The RO granted service connection for healed fracture of the left thumb (dominant) in June 1965 and assigned a noncompensable rating under DCs 5299-5224.  (Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.)  

In April 2014, the RO increased the evaluation to 10 percent. 

Under DC 5224, governing ankylosis of the thumb, favorable ankylosis of the thumb warrants a 10 percent disability rating; unfavorable ankylosis of the thumb warrants a 20 percent disability rating.  38 C.F.R. § 4.71a, DC 5224. 

In classifying the severity of ankylosis of the thumb, the following rules are set forth in 38 C.F.R. § 4.71a:  (1) Ankylosis of both the carpometacarpal and interphalangeal joints, with either joint in extension or in full flexion or with rotation or angulation of a bone, is to be rated as amputation at metacarpophalangeal joint or through proximal phalanx; (2) Ankylosis of both the carpometacarpal and proximal interphalangeal joints, even though each is individually in favorable position, is to be rated as unfavorable ankylosis; (3) With only the carpometacarpal or interphalangeal joint of a thumb ankylosed, and there is a gap of more than 2 inches between the thumb pad and fingers, with the thumb attempting to oppose the fingers, is to be rated as unfavorable ankylosis; and (4) With only the carpometacarpal or interphalangeal joint of a thumb ankylosed, and there is a gap of 2 inches or less between the thumb pad and fingers, with the thumb attempting to oppose the fingers, is to be rated as favorable ankylosis.  38 C.F.R. § 4.71a (2014). 

The Board will also consider the Veteran's disability under DC 5228, regarding limitation of motion of the thumb.  Under that diagnostic code, a 10 percent evaluation is warranted for limitation of motion of the thumb with a gap of one to two inches between the thumb pad and the fingers, with the thumb attempting to oppose the fingers; and a maximum 20 percent evaluation is warranted for limitation of motion of the thumb with a gap of more than two inches between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  38 C.F.R. § 4.71a, DC 5228.

At the outset, the Board notes that many of the Veteran's complaints in this regard focus on difficulties he has with the entire left wrist and hand.  The Board points out, however, that separate disability evaluations are also in effect for left wrist sprain (10 percent) and left hand strain (0 percent).  To the extent that symptoms associated with the healed fracture of the Veteran's thumb are distinguishable from the service-connected left wrist and left hand disabilities, they may not be considered in the evaluation of the left thumb.  See 38 C.F.R. § 4.14 (2014).

During the July 2010 VA examination, the Veteran complained of left hand pain, including his left thumb and left first metacarpal bone, which he described as severe and constant, as well as stiffness and weakness.  He also reported problems pushing, pulling, twisting, and writing.  The left first metacarpal joint had limited range of motion of 0-20 degrees.  Strength and dexterity were both moderately decreased.  There was moderate tenderness noted along the entire thumb and of the first metacarpal bone of the left hand.  There was moderate functional impairment in that grasping, pushing, pulling, twisting, probing, rushing, touching and expression for the left hand were all moderately decreased.  

During the March 2012 VA examination, the Veteran complained of constant left thumb pain, which he rated 5/10, and difficulty grasping objects.  He also reported problems pushing, pulling, twisting, and writing.  Grip strength was 3/5.  The Veteran was unable to produce full resistance with his left thumb during the abduction test.  There was tenderness with palpation.  

The March 2014 VA examiner noted a boutonniere deformity involving the left  index finger and grip strength of 3/5.  There was no tenderness on palpation.  The examiner determined that there was no functional impairment.

The medical evidence of record does not show the Veteran to have unfavorable ankylosis of the left thumb as it is not fixated or immobile.  The July 2010, March 2012, and March 2014 VA examination reports show that the Veteran was able to move his thumb.  In fact, the March 2014 examiner found no evidence of ankylosis.  In addition, the July 2010 and March 2012 examination reports show that the Veteran was able to touch the tip of his left thumb to the tip of all his 4 fingers, while the March 2012 and March 2014 examination reports show that he was able to touch the pad of his thumb to all 4 fingers.  As such, the evidence shows that there was no gap between the thumb pad and the fingers.

However, the Board finds that the Veteran's documented loss of grip strength, decreased range of motion in the first metacarpal joint, decreased strength and dexterity, and pain represents a degree of additional functional impairment that more nearly approximates the criteria for the next higher (20 percent) level as envisioned by DeLuca. 

The Board has considered whether evaluation higher than 20 percent may be warranted, but the higher 30 percent rating is awarded for amputation at the MCP joint or through the proximal phalanx.  Given that the Veteran continues to have motion in the MCP joint, the Board cannot find that his symptoms more closely approximate amputation.

The Board notes that the Veteran's service-connected left thumb disability also includes a scar from his surgery.  The VA examination reports, however, contain no indication that the scar results in any disability, including pain or tenderness.  Thus, consideration of a scar as a separately ratable disability is not warranted.

C.  Ankles

In September 2010, the RO granted service connection for left and right ankle sprain with arthritis and assigned 10 percent evaluations under DCs 5003-5271, effective April 1, 2010.  In August 2011, the RO assigned a temporary total disability evaluation for the left ankle from March 3, 2011 to July 31, 2011.  

In February 2014, the RO recharacterized the disability as left ankle fusion and increased the evaluation to 20 percent, effective April 1, 2010.  The RO also increased the right ankle evaluation to 20 percent, effective April 1, 2010.

In April 2014, the RO increased the left ankle evaluation to 30 percent, effective August 1, 2011.  

DC 5271 provides for a 10 percent evaluation for moderate limitation of motion of the ankle, and a 20 percent evaluation for marked limitation of motion of the ankle.  See 38 C.F.R. § 4.71a, DC 5271 (2014).  The normal range of motion of the ankle is 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. § 4.71a, Plate II (2014).

In addition, DC 5270 provides a 30 percent evaluation for ankylosis of an ankle, in plantar flexion, between 30 degrees and 40 degrees, or in dorsiflexion, between 0 and 10 degrees; and a 40 percent evaluation is potentially available with ankylosis in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion or eversion deformity.  38 C.F.R. Part 4, DC 5270 (2014).  

The Board finds that a disability rating greater than 20 percent from April 1, 2010 to March 3, 2011 for left ankle sprain with arthritis is not warranted.  This evaluation is the maximum rating available for limitation of motion of the ankle under DC 5271.  The only DC pertaining to the ankle that provides for a rating in excess of 20 percent is DC 5270 (ankylosis of the ankle), but the evidence in this case does not show ankylosis to any degree whatsoever during this time period.  See, e.g., July 2010 VA Examination Report.  Thus, pursuant to Johnston v. Brown, 10 Vet. App. 80 (1997), sections 4.40 and 4.45 are not for application.

The Board also finds that a disability rating greater than 30 percent from August 1, 2011 for left ankle fusion is not warranted.  The medical evidence during this time period does not reflect instability or weakness, or limitation of range of motion, greater than that contemplated by the 30 percent evaluation.  Significantly, the March 2014 VA examination report fails to show that the left ankle disability results in non-union of the tibia and fibula, or ankylosis in plantar flexion at more than 40 degrees, in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion or eversion deformity. 

The Board finds that a disability rating greater than 20 percent for right ankle sprain with arthritis is also not warranted.  This evaluation is the maximum rating available for limitation of motion of the ankle under DC 5271.  The only DC pertaining to the ankle that provides for a rating in excess of 20 percent is DC 5270 (ankylosis of the ankle), but the evidence in this case does not show ankylosis to any degree whatsoever during this time period.  See, e.g., July 2010 VA Examination Report.  Thus, pursuant to Johnston v. Brown, 10 Vet. App. 80 (1997), sections 4.40 and 4.45 are not for application.

The Board notes that the Veteran's service-connected left ankle disability also includes a scar from his surgery.  The VA examination reports, however, contain no indication that the scar results in any disability, including pain or tenderness.  Thus, consideration of a scar as a separate disability is not warranted.

For all the foregoing reasons, the Board finds that the most probative and credible evidence does not support the claims for evaluation of right ankle sprain with arthritis greater than 20 percent, or evaluation of left ankle fusion greater than 20 percent disabling from April 1, 2010 to March 2, 2011, and greater than 30 percent disabling from August 1, 2011.  In arriving at this conclusion, the Board has considered the propriety of assigning "staged" ratings.


D.  Left Clavicle

The RO granted service connection for residuals of fracture of the left clavicle with post-operative scar in November 1965, assigning a 10 percent evaluation under DC 5203.  In April 2014, the RO increased the evaluation to 20 percent, effective August 1, 2011.
 
Under DC 5203, a 20 percent rating is granted for nonunion with loose movement or for dislocation of the major arm.  Impairment of the scapula or clavicle may also be rated on impairment of function of the contiguous joint.

In addition, the Veteran's left shoulder disability may potentially be rated based on limitation of motion.  Under DC 5201, a 20 percent rating is warranted when motion is limited to shoulder level.  A 30 percent rating is warranted when motion is limited to midway between the side and shoulder level.  A 40 percent rating is warranted when motion is limited to 25 degrees from the side.  38 C.F.R. § 4.71a, DC 5201 (2014). 

For VA purposes, normal range of shoulder motion is:  forward elevation (flexion) 0 to 180 degrees; shoulder abduction 0 to 180 degrees; internal rotation 0 to 90 degrees; and external rotation 0 to 90 degrees.  Lifting the arm to shoulder level is lifting it to 90 degrees.  38 C.F.R. § 4.71, Plate I.

On review, the Board finds that a disability rating in excess of 20 percent is not warranted under DC 5203 because malunion with loose motion, nonunion or dislocation of the left scapula (or clavicle) have not been not shown.

Similarly, an increased disability rating is not warranted under DC 5201.  The medical evidence of record does not reflect limitation of motion of the arm at midway between the side and shoulder level (45 degrees), or major arm motion to 25 degrees from the side.  Specifically, the March 2014 VA examination report reflects abduction to 90 degrees, while a September 2010 VA treatment record shows abduction to 70 degrees.  

While the Board has considered whether an increased evaluation would be in order under other relevant diagnostic codes, the criteria for a rating in excess of 20 percent for the Veteran's left shoulder disability are simply not met.  The medical evidence of record does not show the Veteran to have ankylosis of the scapulohumeral articulation or other impairment of the humerus.  As demonstrated by the range-of-motion findings of record, the Veteran's arm and shoulder do not appear to be fixed or immobile.

The Veteran has reported his main symptoms to be shoulder pain and limited motion.  However, the most favorable probative evidence showed abduction limited to 70 degrees on account of pain.  Thus, even considering the Veteran's complaints of pain, he is able to achieve left shoulder motion to a degree greater than that which would satisfy the criteria for a 30 percent rating under DC 5201.  Further, examination of the Veteran has failed to reveal any additional functional impairment with repetitive testing.  From a functional standpoint, it has been noted that the Veteran had less movement than normal, incoordination, and pain on movement.  See March 2014 VA Examination Report.  However, he has clearly been able to achieve a greater range of motion than that required for a 30 percent disability rating, even taking into account the DeLuca factors.  Thus, his symptoms are better described by the criteria for the 20 percent rating than by the criteria for a 30 percent rating.  

The Veteran has not complained of any neurological symptoms arising from his service-connected left clavicle disability.  In addition, the medical evidence of record is clear for any neurological abnormalities.  The Veteran's motor strength was 4/5 for both abduction and flexion upon examination in March 2014.  Based upon the current record, a separate rating for neurological manifestations of the left shoulder is not warranted at this time.

The Board notes that the Veteran's service-connected left clavicle disability also includes a scar from his surgery.  The VA examination reports, however, contain no indication that the scar results in any disability, including pain or tenderness.  In fact, when asked during the hearing whether the scar caused him any trouble, the Veteran responded "[n]ot really."  See Hearing Transcript at 25.  Thus, consideration of a scar as a separately ratable disability is not warranted.

For all the foregoing reasons, the Board finds that the most probative and credible evidence does not support the assignment of a rating in excess of 20 percent for the Veteran's left shoulder disability at any point during the course of the claim.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

III.  Other Considerations

The Board has carefully considered the Veteran's assertions regarding the severity of his back, bilateral ankle, and left shoulder disabilities.  He is competent to state how he experiences symptoms (such as pain, weakness, and limited motion) that require only personal knowledge as it comes to him through his senses.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, he is not competent to identify the specific level of disability according to the relevant diagnostic codes.  Thus, his opinions are outweighed by the medical evidence of record, which shows that he is not entitled to higher ratings for these disabilities.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Moreover, the Board finds that the schedular ratings in this case are adequate. The Veteran testified that his back, bilateral ankle, left shoulder, and left thumb disabilities are primarily manifested by chronic pain, weakness, and limitation of motion, which interfere with prolonged sitting and standing, walking, and weight bearing.  These symptoms, and their resulting impairment, are specifically contemplated by the applicable diagnostic criteria.  The left thumb disability is also manifested by decreased grip strength and problems writing; however, the Board's award of increased evaluation is specifically predicated on these symptoms.  The diagnostic codes in the rating schedule corresponding to disabilities of the lumbar spine, bilateral ankle, left shoulder, and left thumb provide disability ratings on the basis of limitation of motion.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In sum, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of symptoms causing functional loss.  In view of the adequacy of the disability ratings assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case.  Accordingly, the claims will not be referred for extra-schedular consideration. 

Finally, the Board notes that under Johnson v. McDonald, ___ F.3d ___, No. 13-7104, (Fed.Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to an increased evaluation for DDD at L5-S1 with foraminal stenosis, currently evaluated as 20 percent disabling, is denied.

The Veteran experiences lower extremity radiculopathy as a manifestation of DDD at L5-S1 with foraminal stenosis, a ratable disability under the schedule; to this limited extent, the appeal is granted.

Entitlement to a 20 percent evaluation for healed fracture of the left thumb is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to an increased evaluation for left ankle fusion, evaluated as 20 percent disabling from April 1, 2010, to March 3, 2011, and as 30 percent disabling from August 1, 2011, is denied.

Entitlement to an increased evaluation for right ankle sprain with arthritis, currently evaluated as 20 percent disabling, is denied.

Entitlement to an increased evaluation of residuals of fracture of the left clavicle with postoperative scar, currently evaluated as 20 percent disabling, is denied.


REMAND

As noted above, separate evaluations for bilateral lower extremity radiculopathy are potentially warranted.  Unfortunately, the medical evidence does not fully describe the symptoms of this condition pursuant to the rating criteria.  Thus, a VA examination is warranted to assess the current severity of the bilateral lower extremity radiculopathy.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current severity of the service-connected bilateral lower extremity radiculopathy.  The claims file, to include a copy of this remand, must be made available to the examiner.  The examiner should identify with specificity the precise nerve or nerves of the lower extremities that are affected or seemingly affected.  For each nerve identified, the examiner should indicate whether the impairment is best characterized as neuritis, neuralgia, or paralysis.  The examiner should describe the severity of the neurologic symptoms; specifically, whether any noted neuritis, neuralgia, or incomplete paralysis is mild, moderate, moderately severe, or severe.

2.  Thereafter, undertake any other development deemed appropriate and adjudicate the rating questions raised by the presence of bilateral lower extremity radiculopathy.  If a benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


